Case 1:20-cv-03198-JMS-MG Document 45 Filed 04/09/21 Page 1 of 3 PageID #: 331




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


   PATRICK L. WYATT,                                     )
                                                         )
                                  Plaintiff,             )
                                                         )
                          vs.                            )      No. 1:20-cv-03198-JMS-MG
                                                         )
   FIVE STAR TECHNOLOGY SOLUTIONS, LLC,                  )
                                                         )
                                  Defendant.             )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         Defendant Five Star Technology Solutions, LLC ("Five Star") has filed a Motion for Order

to Show Cause, in which it asks the Court to require Plaintiff Patrick Wyatt to show cause why the

Court should not enter an order giving Five Star "relief from [Mr. Wyatt's] ongoing and relentless

harassment on [Five Star] while this litigation is pending." [Filing No. 18 at 1.] Specifically, Five

Star requests that the Court order Mr. Wyatt to show cause why the Court should not enter an

Order:

         (1) Prohibiting [Mr. Wyatt] from contacting any of Five Star's customers, business
         partners, employees, and their family members, through any forms of social media,
         mail, electronic mail, or telephone;

         (2) Prohibiting [Mr. Wyatt] from referring to this matter or to Five Star on any form
         of social media, including, but not limited to, Twitter, Facebook, Instagram,
         Snapchat, or LinkedIn;

         (3) Requiring [Mr. Wyatt] to delete all prior social media activity regarding this
         pending litigation on all forms of social media controlled by [Mr. Wyatt];

         (3) (sic) Award attorneys' fees to [Five Star] for having to bring this motion; and

         (4) (sic) For any additional relief this Court deems just.




                                                   1
Case 1:20-cv-03198-JMS-MG Document 45 Filed 04/09/21 Page 2 of 3 PageID #: 332




[Filing No. 18 at 7.] Mr. Wyatt filed a response, in which he addresses Five Star's requests that

the Court prohibit Mr. Wyatt from certain conduct and issue sanctions, [Filing No. 31], and Five

Star filed a reply in further support of its motion, [Filing No. 33].

       Magistrate Judge Tim Baker submitted a Report and Recommendation, recommending that

Mr. Wyatt be admonished for his conduct, be ordered to pay Five Star's costs and fees in

connection with its Motion for Order to Show Cause, and be ordered to cease any further

harassment of Five Star and its employees. [Filing No. 42 at 7.] The parties were afforded due

opportunity pursuant to statute and the rules of this Court to file objections to the Report and

Recommendation, but none have been filed to date.

       The Court incorporates the Magistrate Judge's recitation of the events leading up to this

point, including the summary of repeated, harassing communications from Mr. Wyatt to Five Star

employees through telephone calls, emails, and social media posts. The Court, having considered

the Magistrate Judge’s Report and Recommendation, hereby ADOPTS the Magistrate Judge’s

Report and Recommendation, [42]. Five Star's Motion for Order to Show Cause, [18], is

GRANTED 1 to the extent that:

       •   The Court admonishes Mr. Wyatt for the conduct set forth in the Magistrate
           Judge's Report and Recommendation;

       •   Mr. Wyatt is ORDERED to pay Five Star's attorneys' fees and costs incurred
           in connection with filing and briefing the Motion for Order to Show Cause.
           Absent agreement by the parties as to the amount of those attorneys' fees and
           costs, Five Star shall submit a Report setting forth those attorneys' fees and costs

1
  The Court notes that Five Star sought an Order to Show Cause why the Court should not enter
an Order addressing Mr. Wyatt's conduct. The Magistrate Judge recommends entering an Order
addressing that conduct – as opposed to recommending an Order to Show Cause why the Court
should not enter an Order addressing that conduct. Because Mr. Wyatt addressed the substance of
Five Star's arguments related to his conduct, and since he has not timely objected to the Magistrate
Judge's Report and Recommendation, the Court finds it appropriate to grant Five Star the ultimate
relief it seeks through its motion, rather than simply ordering Mr. Wyatt to show cause why it
should not do so.
                                                  2
Case 1:20-cv-03198-JMS-MG Document 45 Filed 04/09/21 Page 3 of 3 PageID #: 333




           by April 30, 2021, and Mr. Wyatt must file any response to the Report
           (addressing only the amount of attorneys' fees and costs) by May 7, 2021. No
           reply is necessary;

       •   Mr. Wyatt is ORDERED to cease any further harassment of Five Star and its
           employees, including via telephone, email, and social media. The Court
           strongly cautions Mr. Wyatt that any future harassing conduct will result in
           further sanctions, including possible dismissal of this action with prejudice.




           Date: 4/9/2021




Distribution via ECF only to all counsel of record




                                               3
